Case 18-68840-jrs      Doc 43     Filed 05/09/19 Entered 05/09/19 20:21:31             Desc Main
                                  Document      Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

  IN RE                                        )              CHAPTER 13
                                               )
  Scottie Lamar Cousins,                       )              CASE NO. 18-68840-JRS
                                               )
                                               )
                   Debtor.                     )
                                               )
  IH6 Property Georgia, LP,                    )
                                               )
                   Movant,                     )
                                               )
  vs.                                          )
                                               )
  Scottie Lamar Cousins,                       )
          Debtor                               )
                                               )
  &                                            )
                                               )
  Nancy J. Whaley,                             )
        Chapter 13 Trustee,                    )
                                               )
                   Respondents.                )
                                               )

        DEBTOR'S RESPONSE TO MOVANT'S' MOTION TO LIFT STAY FOR
        DEBTOR'S NONCOMPLIANCE WITH STRICT COMPLIANCE ORDER

          COMES NOW Scottie Lamar Cousins, Debtor in the above-styled case, by and

  through his attorneys, and files this Response to Movant's Motion to Lift Stay for

  Debtor's Noncompliance with Strict Compliance Order and respectfully shows the court

  the following:

                                              1.

          Movant sought relief from the automatic stay (Doc. 21) and the Court entered an

  Order Denying the Motion for Relief pursuant to terms reached by Movant and Debtor.

                                              2.
Case 18-68840-jrs     Doc 43     Filed 05/09/19 Entered 05/09/19 20:21:31            Desc Main
                                 Document      Page 2 of 3


         Debtor has attempted to comply with the terms of his Chapter 13 Plan. He

  attempted to make two payments to IH6 and had one payment returned because it was not

  the correct amount as stated in the Order and another that has never been redeemed or

  returned.

                                               3.

         Debtor is ready, willing, and able to pay the fees related to the Order and only

  contests the late fees that have been added, as he has attempted to make payments.

         WHEREFORE, Debtor respectfully requests that this Court deny the Motion and

  for such other relief as this Court deems just and proper.

  This 9th day May, 2019.

                                                        Respectfully submitted,

                                                        /s/
                                                        Dan Saeger
                                                        Attorney for the Debtor
                                                        GA Bar No.: 680628
                                                        SAEGER & ASSOCIATES, LLC
                                                        706 S Thornton Ave. Ste D
                                                        Dalton, GA 30720
                                                        (P) 706-529-5566
                                                        dan@whitfieldcountylaw.com
Case 18-68840-jrs     Doc 43       Filed 05/09/19 Entered 05/09/19 20:21:31      Desc Main
                                   Document      Page 3 of 3


                                   CERTIFICATE OF SERVICE

         I certify that true and correct copies this Motion have been served upon the
  following by placing same in an envelope with adequate First Class postage affixed and
  depositing same in the United States Mail addressed for delivery to:

  Debtor
  Scottie Lamar Cousins
  P.O. Box 2236
  Jonesboro, GA 30237

  Chapter 13 Trustee
  Nancy J. Whaley
  303 Peachtree Center Ave., Ste 120
  Atlanta, GA 30303

  Attorney for the Movant
  O'Kelley & Sorohan
  Attn: Brandi Wade
  2170 Satellite Blvd., Ste. 375
  Duluth, GA 30097

  This 9th day of May, 2019

                                                     /s/
                                                     Dan Saeger
                                                     Attorney for the Debtor
                                                     GA Bar No.: 680628

  SAEGER & ASSOCIATES, LLC
  706 S Thornton Ave. Ste. D
  Dalton, GA 30720
  (P) 706-529-5566
  dan@whitfieldcountylaw.com
